84172: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-12820: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84172


Short Caption:COVARRUBIAS VS. MCGHEE-PANECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A800231Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Chief Justice Parraguirre for Justice Hardesty<br/>Justice Stiglich for Justice Herndon<br/>Justice Hardesty for Justice StiglichPanel Assigned:
					Panel
					


To SP/Judge:02/08/2022 / Trost, JanetSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantVictor CovarrubiasJustin P. Stovall
							(Law Office of Justin Patrick Stovall)
						


RespondentKelly McGhee-PaneGabrielle A. Hamm
							(Garman Turner Gordon)
						Eric R. Olsen
							(Garman Turner Gordon)
						Jared M. Sechrist
							(Garman Turner Gordon)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


05/17/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


02/02/2022Filing FeeFiling Fee due for Appeal. (SC)


02/02/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)22-03577




02/02/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)22-03579




02/07/2022Notice of Appeal DocumentsFiled Copy of District Court Minutes. (SC)22-04097




02/07/2022Filing FeeE-Payment $250.00 from Justin P. Stovall. (SC)


02/08/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)22-04234




02/08/2022Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Janet Trost. (SC)22-04281




02/14/2022Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for February 28, 2022, at 3:00 PM. (SC)22-04988




02/18/2022Notice/IncomingFiled Respondent's Suggestion of Bankruptcy of Appellant Victor Covarrubias. (SC)22-05571




02/28/2022Settlement Program ReportFiled Final Report/Other. The respondent filed an involuntary chapter 7 bankruptcy against the appellant on February 17, 2022, in District of Nevada, Case #22-10564. (SC)22-06458




03/02/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's docketing statement due: March 15, 2022. (SC)22-06645




03/15/2022Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)22-08313




03/16/2022Order/ProceduralFiled Order to Show Cause.  Appellant shall, within 21 days from the date of this order, to file a response informing this court whether the automatic stay is applicable to this appeal such that it should be dismissed without prejudice.  Respondent shall have 14 days from service of appellant's response to file and serve a reply.  Settlement proceedings shall be stayed pending further order of this court.  (SC)22-08355




04/06/2022MotionFiled Appellant's Response to Order to Show Cause. (SC)22-10759




04/22/2022Order/DispositionalFiled Order Dismissing Appeal.  "We dismiss this appeal."  RP/JH/LS  (SC)22-12820





Combined Case View